IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                         NOS. WR-31,454-03 & WR-31,454-04



                EX PARTE RODNEY ELNESTO SMILEY, Applicant



         ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
     CAUSE NO. C-213-010293-1011284-B IN THE 213 TH DISTRICT COURT
                       FROM TARRANT COUNTY

          CAUSE NO. W94-02594-U(B) IN THE 291 ST DISTRICT COURT
                        FROM DALLAS COUNTY

       Per curiam.

                                      OPINION

       These are applications for post-conviction writs of habeas corpus filed by Rodney

Elnesto Smiley, applicant, pursuant to the provisions in Article 11.07 of the Texas Code of

Criminal Procedure. See T EX . C ODE C RIM. P ROC. art. 11.07. In 1994, applicant was

convicted of theft in Dallas County and sentenced to twenty-five years’ imprisonment. In

2006, while he was out of custody on parole, he was convicted of injury to a child in Tarrant

County and sentenced to ten years’ imprisonment. Upon his conviction for injury to a child,
                                                                                      Smiley - 2

the Board of Pardons and Paroles revoked applicant’s parole for the theft offense. Applicant

thus commenced serving his sentences for both offenses concurrently.

       In 2015, applicant filed these applications for post-conviction writs of habeas corpus

challenging certain policies employed by the Board of Pardons and Paroles for the purpose

of determining an inmate’s eligibility for release to supervision when he is serving concurrent

sentences. In his applications, applicant notes that his theft conviction is subject to the pre-

1996 mandatory-supervision statute, which entitles him to release to supervision on a certain

date, whereas his injury-to-a-child conviction is governed by the current “discretionary”

mandatory-supervision statute, which entitles him only to review for release on a certain date.

Applicant alleges that his due-process rights were violated when the Board of Pardons and

Paroles declined to vote on his release to discretionary mandatory supervision for his injury-

to-a-child conviction for more than two years after he became eligible for such release. The

basis for the parole board’s refusal to consider him for discretionary mandatory supervision

release for the injury-to-a-child conviction was that he was not yet eligible for mandatory

release on his 1994 theft conviction. In short, the parole board declined to consider

exercising its discretion to permit parole for the injury-to-a-child conviction because

applicant would nonetheless remain confined for the theft conviction. Applicant also

contends that the parole board’s subsequent refusal to release him to mandatory supervision

on his theft conviction when he became eligible in 2013 violated his due-process rights. The

basis for the board’s refusal to release applicant to mandatory supervision on the theft
                                                                                    Smiley - 3

conviction was that he was still incarcerated on the injury-to-a-child case.

       This Court consolidated the applications and filed and set this case to address

applicant’s allegations. During the pendency of this case, it came to this Court’s attention

that, since filing these applications, applicant may have been released to parole on the theft

conviction or, alternatively, discharged his sentence for the injury-to-a-child conviction,

either of which event would render his claims moot. To resolve these factual matters, we

ordered these applications remanded to the respective habeas courts for the record to be

supplemented to include the results of applicant’s most recent parole review for the theft

conviction and to address whether applicant had discharged his sentence for the injury-to-a-

child conviction.

       We have received supplemental records from the habeas courts. These records

include an affidavit from Charley Valdez, a program supervisor in the Classification and

Records Department at TDCJ. Valdez’s affidavit indicates that, on February 8, 2016,

applicant was released from TDCJ custody to mandatory supervision on the remainder of his

twenty-five-year sentence for theft. The affidavit further reflects that, on February 8, 2016,

applicant discharged his sentence for injury to a child.

       In light of this information, the 213th District Court made supplemental findings of

fact and conclusions of law regarding applicant’s injury-to-a-child conviction. The habeas

court’s supplemental findings and conclusions indicate that applicant “is not currently

confined in this case as his [injury-to-a-child] sentence has been discharged.” Given this
                                                                                     Smiley - 4

fact, the habeas court recommended that applicant’s application be “dismissed as

discharged.”

       The 291st District Court also made supplemental findings of fact and conclusions of

law regarding applicant’s release to mandatory supervision on his theft conviction. The

habeas court’s supplemental findings and conclusions indicate that applicant “is not now

confined or restrained of his liberty” and that applicant “has not been denied any rights

guaranteed to him by the United States Constitution or the Texas Constitution.”

       The habeas courts appear to suggest that applicant’s claims should be dismissed in

light of his release from custody and his discharging of his sentence. We agree. Given the

nature of applicant’s claims, which relate to the legality of the parole board’s procedures for

determining release to supervision when an inmate is serving two or more concurrent

sentences that are governed by different mandatory-release statutes, those claims are rendered

moot as a result of applicant’s release from custody. We, therefore, order the applications

dismissed.

Delivered: September 14, 2016

Do not publish